DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 13-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kay et al. (US. Pub: 2013/0169154 A1) of record. 
Regarding claim 1, Kay discloses (in at least figs. 1, 5 and 18) a lighting device (11) for a motor vehicle headlight for generating a light pattern (see claim 1; fig. 18) or a part of a light pattern, the lighting device comprising: a number N of projection modules (150, 152; fig. 18), where N=2, 3, 4 or greater than 4 (see at least figs. 5 and 18; i.e. four modules; two modules), each of the projection modules (150, 152; fig. 18, [0071]) being configured to generate a segment light pattern (see fig. 18; i.e. illumination fields 153), wherein the segment light pattern is formed from several light segments (see at least fig. 18), and wherein the light segments of the segment light pattern lie in two or more substantially horizontal lines and in two or more columns (see at least fig. 18; i.e. light modules with 3x5 segments), wherein the light segments lie in such a way that on activation of all light segments of the segment light pattern (LV10, LV20) substantially no dark or light strips are formed between the lines and the columns, wherein each 
Regarding claim 2, Kay discloses (in at least figs. 1, 5 and 18) the nth segment light pattern is displaced in the horizontal direction by a value VSh(n)=(n−1)/N×BR, n=2, . . . , N (see at least fig. 18).
Regarding claim 3, Kay discloses (in at least figs. 1, 5 and 18) all of the nth segment light patterns, n=3, . . . , N, are displaced in vertical direction in respect to the starting segment light pattern (LV10) by the same amount and in the same direction (see at least fig. 18).
Regarding claim 7, Kay discloses (in at least figs. 1, 5 and 18) all light segments of a segment light pattern have identical width, namely the main segment width, BR (see at least fig. 18).
Regarding claim 13, Kay discloses (in at least figs. 1, 5, 6 and 18) the lighting device is configured as a motor vehicle headlight.
Regarding claim 14, Kay discloses (in at least figs. 1, 5 and 18) a motor vehicle headlight with at least one lighting device according to claim 1.
Regarding claim 15,  Kay discloses (in at least figs. 1, 5 and 18; [0071]) the same direction is vertically upwards. 
Regarding claims 16 and 17, Kay discloses all the claimed limitations except for the straight line lies 0.57° beneath the line H-H and the separation line lies 0.23° beneath the H-H line.

Regarding claim 18, Kay discloses (in at least figs. 1, 5 and 18) the light pattern is an adaptive light pattern or a main beam light pattern.
Regarding claim 19, Kay discloses (in at least figs. 1, 5 and 18) the adaptive light pattern is an adaptive dipped headlight. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US. Pub: 2013/0169154 A1) of record in view of Wuller et al. (US. Pub: 2008/0239746 A1) of record. 
Regarding claims 4 and 5, Kay discloses all the claimed limitations except for in a vertical direction, at least one of the segment light patterns is configured such that light segments at least of a line beginning at a straight line lying beneath the H-H line in the light image extend downwards, and the light segments at least of a line of the light segments extend upwards from the straight line; and the other segment light patterns are displaced in vertical direction in such a way that a separation line lies between two lines of light segments of the other light patterns above the straight line, wherein the separation line lies beneath the H-H line.
Wuller discloses (in at least fig. 3) a lighting device comprised of, in part, in a vertical direction, at least one of the segment light patterns is configured such that light segments at least of a line beginning at a straight line lying beneath the H-H line in the light image extend downwards, and the light segments at least of a line of the light segments extend upwards from the straight line; and the other segment light patterns are displaced in vertical direction in such a way that a separation line lies between two lines of light segments of the other light patterns above the straight line, wherein the separation line lies beneath the H-H line (see fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the lighting device of Kay with the segment lines of Wuller in order to generate some of a predefined light distribution where one or several LED light sources turns on or off in a way that will modify the light distribution. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US. Pub: 2013/0169154 A1) of record in view of Woo (KR: 2016-0077726 A) of record. 
Regarding claims 6 and 11, Kay discloses all the claimed limitations except for light segments of a segment light pattern, which lie entirely beneath the H-H line, in particular beneath one of the straight lines, have a smaller height, therefore a smaller extent in vertical direction than light segments lying thereabove, and the light segments of a segment light pattern in respect of the V-V axis lie symmetrically in the light image.
Woo discloses (in at least fig. 4) an illumination device comprised of, in part, light segments of a segment light pattern (see fig. 4), which lie entirely beneath the H-H line, in particular beneath one of the straight lines, have a smaller height (see fig. 4; P2), therefore a smaller extent in vertical direction than light segments lying thereabove, and the light segments of a segment light pattern in respect of the V-V axis lie symmetrically in the light image (see fig. 4; V).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the lighting device of Kay with the segment lines arrangement of Woo in order to generate some of a predefined light distribution where one or several LED light sources turns on or off in a way that will modify the light distribution.

	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US. Pub: 2013/0169154 A1) of record in view of Liang et al. (US. Pub: 2015/0003100 A1) of record. 
Regarding claim 8, Kay discloses all the claimed limitations except for the light segments of a line of a segment light pattern have different width, wherein light segments which lie centrally in the region of the line V-V have a first main segment width and light segments which lie in horizontal direction viewed laterally, have a second main segment width; wherein a width of a light segment, which together with one or more light segments of a segment light pattern lies centrally adjacent to one another approximately in the region of the line V-V, defines the main segment width; and the second width is greater than the first width.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the lighting device of Kay with the segment lines arrangement of Liang in order to generate some of a predefined light distribution where one or several LED light sources turns on or off in a way that will modify the light distribution.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US. Pub: 2013/0169154 A1) of record in view of Sikkens et al. (US. Pub: 2013/0010485 A1) of record. 
Regarding claim 12, Kay discloses all the claimed limitations except for the optical axis of the projection module generating the displaced segment light pattern is inclined both about a horizontal angle and also about a vertical angle against the optical axis of the starting projection module.
Sikkens discloses (in at least fig. 3) an illumination device comprised of, in part, an optical axis of the projection module generating the displaced segment light pattern is inclined both about a horizontal angle and also about a vertical angle against the optical axis of the starting projection module (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the device of Kay with the segments optical axis of Sikkens in order to obtain the desired light distribution. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875